Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 18 December 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a maximum length of chipping in a direction orthogonal to the direction of extension of the circumferential cutting edge is less than 10 μm at the front end portion, the chipping extending from the circumferential cutting edge to the margin".  It is unclear what is meant by “a maximum length of chipping”.  For the purposes of examination, it has been assumed that this limitation means that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuharu et al. (JP 2724120) in view of Meece et al. (US 6,547,495).
Regarding claim 1, Yasuharu et al. discloses a reamer 10 that is rotated about a central axis A and has, in a direction along the central axis, a tool front end (left side in figure 1) and a tool rear end (right side in figure 1) that is an end opposite to the tool front end, the reamer comprising a blade 32 on a tool front end side, wherein the blade has on a circumferential surface a chamfered cutting edge 40a located on the tool front end side, a circumferential cutting edge 40b contiguous to an end of the chamfered cutting edge on a tool rear end side, and a margin 38 that is a surface contiguous to the circumferential cutting edge, the circumferential cutting edge includes a front end portion between a first position (at the right end of portion 42) and a second position (a position 1mm to the right of the first position in figure 1), the first position being an end on a chamfered cutting edge side, the second position having a distance of 1 mm from the first position in a direction of extension of the circumferential cutting edge, and as 
Yasuharu et al. does not disclose a maximum length of chipping in a direction orthogonal to the direction of extension of the circumferential cutting edge is less than 10 μm at the front end portion, the chipping extending from the circumferential cutting edge to the margin.  Meece et al. teaches the use of a reamer 10 that comprises a cutting edge 50 that is rounded or honed for the purpose of reducing chipping of the cutting edge.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the reamer of Yasuharu et al. to have rounded or honed cutting edges as taught by Meece et al. in order to reduce chipping of the cutting edges.
The modified invention of Yasuharu et al. does not disclose that the maximum length of chipping in a direction orthogonal to the direction of extension of the circumferential cutting edge is less than 10 μm at the front end portion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a desired honing or rounding of the cutting edges for the purpose of reducing a maximum length of chipping in a direction orthogonal to the direction of extension of the circumferential cutting edge to be less than 10 μm at the front end portion in order to reduce the chipping to a desired maximum, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 2, the modified invention of Yasuharu et al. discloses wherein the blade 32 is back tapered such that a diameter of a circumcircle of the blade in a .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuharu et al. (JP 2724120) in view of Meece et al. (US 6,547,495), and further in view of Takiguchi (US 8,272,815).
Regarding claims 3-4, the modified invention of Yasuharu et al. discloses wherein the blade is made of a cemented carbide including metal carbide particles.  Yasuharu et al. does not disclose that the metal carbide particles have a mean particle size of not greater than 0.8 μm.  Takiguchi teaches the use of a reamer 1 with cutting edges 3 that are formed from a hard cemented carbide with metal carbide particles having a mean size of 0.6 μm for the purpose of increasing the life of the reamer and allowing the reamer to be used to cut relatively hard workpieces.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have made the reamer of Yasuharu et al. with the hard cemented carbide as taught by Takiguchi in order to improve the cutting life of the reamer and to allow it to be used to cut harder materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        28 February 2022